F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          OCT 11 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    JAMES MARION GUSTIN, SR.,

                 Petitioner-Appellant,

    v.                                              Nos. 00-6291 & 00-6356
                                                   (D.C. No. CIV-97-668-C)
    RON WARD,                                             (W.D. Okla.)

                 Respondent-Appellee.


                             ORDER AND JUDGMENT           *




Before HENRY , PORFILIO , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

these appeals.    See Fed. R. App. P. 34(a)(2); 10th Cir. Cir. R. 34.1(G). The cases

are therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of (10th Cir. Cir. R.
36.3.
       James Gustin, a state prisoner convicted of first-degree murder, seeks

a certificate of appealability (COA) to appeal the district court’s denial of his

§ 2254 habeas corpus petition.        See 28 U.S.C. § 2253(c) (providing that no appeal

may be taken from an order denying relief in a § 2254 petition unless the

petitioner-appellant first obtains a COA by making “a substantial showing of the

denial of a constitutional right”).    1



       Gustin alleges various constitutional violations arising from the

determination that he was competent at the time he stood trial. This court has

reviewed the request for a COA, Gustin’s appellate brief, the magistrate judge’s

recommendation, the district court’s order, and the entire record before us.

Our review demonstrates that Gustin’s § 2254 petition is not deserving of further

proceedings, debatable among jurists of reason, or subject to different resolution

on appeal. Gustin’s request for a COA is denied. This consolidated appeal is

accordingly DISMISSED.

                                                         Entered for the Court



                                                         John C. Porfilio
                                                         Circuit Judge



1
       Gustin separately appealed the district court’s dismissal of his habeas
petition as well as the later denial of his COA request. This court consolidated
the appeals.

                                              -2-